—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered *165September 14, 1993, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
Defendant failed to preserve his present contention that the evidence was legally insufficient to disprove his justification defense in that the People allegedly failed to prove that he used an “excessive” amount of deadly force and that death was caused by the “excessive” portion. Defendant likewise failed to preserve his related contention that the court should have specifically instructed the jury on those issues. We decline to review these claims in the interest of justice. Were we to review these claims, we would find them to be without merit because the evidence established that none of the 35 to 40 stab wounds inflicted upon the victim were justified (see, People v Jones, 175 AD2d 294, Iv denied 78 NY2d 1012).
We perceive no abuse of discretion in sentencing.
Concur— Nardelli, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.